CHIEF JUSTICE                                                                                       LISA MATZ
 CAROLYN WRIGHT                                                                               CLERK OF THE COURT
                                                                                                  (214) 712-3450
JUSTICES                                                                                    theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                                    GAYLE HUMPA
 DOUGLAS S. LANG                                                                            BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                             (214) 712-3434
 ROBERT M. FILLMORE                                                                       gayle.humpa@5th.txcourts.gov
 LANA MYERS                               Court of Appeals
 DAVID EVANS                                                                                       FACSIMILE
 ADA BROWN                         Fifth District of Texas at Dallas                             (214) 745-1083
 CRAIG STODDART
                                           600 COMMERCE STREET, SUITE 200
 BILL WHITEHILL                                                                                  INTERNET
 DAVID J. SCHENCK                               DALLAS, TEXAS 75202                     WWW.TXCOURTS.GOV/5THCOA.ASPX
 JASON BOATRIGHT                                   (214) 712-3400




                                                  March 15, 2018

       Honorable Jeanine Howard
       Presiding Judge
       Criminal District Court No. 6
       Frank Crowley Courts Building
       133 N. Riverfront Blvd., LB-11
       Dallas, TX 75207


       RE:      Court of Appeals Numbers:   05-18-00053-CR, 05-18-00054-CR,
                                            05-18-00055-CR & 05-18-00056-CR
                Trial Court Case Numbers: F17-45821-X, F17-45822-X,
                                            F17-45823-X & F17-45824-X
                Style: Carlos Manuel Rivera v. The State of Texas



       Dear Judge Howard:

               After reviewing the records in the above appeals, the Court notes that the trial court’s
       certifications of appellant’s right to appeal incorrectly state appellant is not entitled to appeal his
       convictions. Specifically, each certification states appellant waived his right to appeal.

                The records show appellant pleaded open to each offense, i.e., he pleaded guilty without
       the benefit of a plea bargain. On the forms marked “Plea Agreement,” the box indicating
       appellant waived his right to appeal was checked in cause numbers F17-45822-X, F17-45823-X
       & F17-45824-X (court of appeal numbers 05-18-00054-CR, 05-18-00055-CR & 05-18-00056-
       CR); the box was not checked in cause number F17-45821-X (appellate cause #05-18-00053-
       CR).
                However, the records also show that the waivers of his right to appeal in cause numbers
       F17-45822-X, F17-45823-X & F17-45824-X were executed before the trial court found him
       guilty, they were not bargained for, and there was no recommended sentence in any of the cases.
       Under these circumstances, the Texas Court of Criminal Appeals has determined an appellant’s
       waiver of his right to appeal is not knowing and intelligent and does not bar him from appealing
       his convictions. See Ex parte Delaney, 207 S.W.3d 794, 798-800 (Tex. Crim. App. 2006).
       Because the records show appellant has not waived his right to appeal in any of these
cases, please file, within TEN DAYS of the date of the letter, a corrected certification of
appellant’s right to appeal that accurately reflects appellant has the right to appeal in each of the
above cases.

        We appreciate your attention to this matter.



                                      Respectfully,

                                      /s/ Lisa Matz, Clerk of the Court

LM/cg




                                                 2